Alico Term & RELOC 2010 Real Estate Term Loan: 10053500 Real Estate Line of Credit: 10053600 CREDIT AGREEMENT This agreement is dated as of September8, 2010.It is between ALICO, INC., a Florida corporation ("Alico, Inc."); ALICO-AGRI, LTD., a Florida limited partnership ("Alico-Agri"); ALICO PLANT WORLD, L.L.C., a Florida limited liability company ("Plant World"); BOWEN BROTHERS FRUIT, LLC, a Florida limited liability company ("Bowen"); and ALICO LAND DEVELOPMENT, INC., a Florida corporation ("ALDI") (Alico Inc.; Alico-Agri; Plant World; Bowen; and ALDI are individually and collectively, “Borrower”) and RABO AGRIFINANCE, INC., a Delaware corporation (“Lender”). Borrower requests that Lender make a term loan and provide a line of credit to Borrower.Lender will make a term loan and provide a line of credit, subject to the terms of this agreement. ARTICLE
